PER CURIAM.
Appellant appeals an order denying his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850, The lower tribunal entered an order stating:
This matter, having come before the Court on the defendant’s Motion-for Post>-Conviction Relief, and -the Court having reviewed the motion and:the State’s response both of which are attached, as well as relevant portions of the file and record, it is hereby ORDERED AND ADJUDGED that the motion is denied, based on the argument and authority cited in the attached response of the State.
The lower tribunal attached no portion of the trial court record to the order of summary denial as required by rule 3.850(d), Florida Rules of Criminal Procedure. On remand, the trial court may attach those portions of the record that conclusively show appellant is not entitled to relief, or may conduct an evidentiary hearing. See Cooper v. State, 700 So.2d 734 (Fla. 1st DCA 1997).
*405REVERSED and REMANDED for further proceedings.
MINER, KAHN and WEBSTER, JJ„ concur.